DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 13, 20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the flat top portion" and "the flat bottom portion" in lines 2 and 3, respectively, on labeled p. 4. There are insufficient antecedent bases for these limitations in the claim since two flat top portion and two flat bottom portions are set forth (see labeled p. 4, lines 1-2). Claims 2-5, 13, and 20 are also rejected because they depend from claim 1 and thus include the indefinite subject matter of claim 1.
Claim 13 recites the limitation "the socket" in line 1 (as opposed to "the handle socket" recited elsewhere throughout the claims). There is insufficient antecedent basis for this limitation in the claim. Consistent terminology should be used.
Claim 24 recites "a farming tool in the form of a wire hoe" in line 3 of labeled p. 6. The phrase renders the claim indefinite because it is unclear what the metes and bounds of a tool "in the form of" something are. Therefore, claim 24 is rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hales (US 1,262,482).

Regarding claim 20, Hales discloses a method of using a farming tool comprising the steps of:
providing the farming tool system (see figures) comprising a handle shaft, a handle socket, and a farming tool (such that Hales teaches providing a tool system as set forth in claim 1); and
using the at least one wire to move dirt or vegetation (see p. 2, lines 20-54).

Regarding claim 21, Hales discloses a farming tool system comprising:
a handle shaft (11); and
a wire hoe (including 15, 16, 19) releasably connected to the handle shaft via a quick exchange (including 12, 13, 14, 20, 21).

Regarding claim 22, Hales discloses the wire hoe comprising a crimp (including 19 having crimps).

Regarding claim 23, Hales discloses the quick exchange comprising a rod (including 13, 14) located on the wire hoe and a socket (20) located on the handle shaft.







Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (GB 2161682).

Davis discloses a method of using a farming tool comprising the steps of:

using the at least one wire to move dirt or vegetation (see p. 1, lines 18-38).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Kress et al. (US 4,162,132)

Davis discloses a farming tool system comprising:
a handle shaft (including shaft of 5) comprising a handle locking port comprising a handle locking port socket, a handle locking port open forward end leading to the handle locking port socket, a handle locking port rear end, a handle locking port length extending from the handle locking port open forward end to the handle locking port rear end, and a handle locking port protrusion (including screw as set forth in lines 94-96 of labeled p. 1) located between the handle locking port open forward end and the handle locking port rear end and releasably projecting into the handle locking port socket; and


Davis does not explicitly disclose a singular embodiment wherein the handle locking port protrusion engages the tool locking bit rear notch. Kress teaches a farming tool system comprising:
a handle shaft (including 11) comprising a handle locking port comprising a handle locking port socket, a handle locking port open forward end leading to the handle locking port socket, a handle locking port rear end, a handle locking port length extending from the handle locking port open forward end to the handle locking port rear end, and a handle locking port protrusion (including 31) located between the handle locking port open forward end and the handle locking port rear end and releasably projecting into the handle locking port socket; and


Davis and Kress are analogous because farming tool systems having elongated handles and tools for working dirt or vegetation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Davis with the connection means as taught by Kress in order to prevent turning and tilting and to resist tension. (See Kress, cols. 1-2.)


Allowable Subject Matter
Claims 1-5 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. In particular, wire segments having flat portions as 96C and 98C circumferentially about (i.e. on the top and bottom of) 88C seen in Figs. 14A and 14B, which engage the tool collar as claimed, were not found in the prior art.


Response to Arguments
Applicant’s arguments filed 12/16/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/12/30/21